Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Allowance Withdrawn

Notice of Allowance sent on February 2, 2021 is hereby withdrawn.  A Non-final rejection is as follows. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 8, 9, 12-15, 18-20 and 22 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Van de Ven (US 2013/0002167).

4.	With respect to claim 8, Van de Ven teaches an LED lighting device comprising:
	at least one LED circuit having at least two LEDs (122, 123), an LED of the at least two LEDs being coated with a phosphor (see para 0008, phosphor) to emit light of a color temperature that is different than a color temperature (see para 0011, color temperature) or wavelength of at least one other LED of the at least two LEDs; and

	a bridge rectifier (RECT) configured to provide rectified AC voltage and current to the at least one LED circuit, 
	wherein the at least one LED circuit and the switch are integrated into the LED lighting device (the apparatus of Van de Ven is an IC circuit), and
	wherein the LED lighting device is driven with the bridge rectifier is driven with an AC voltage source (INPUT is AC) (see para 0075).

5.	With respect to claim 9, Van de Ven teaches a sensor (125, 126).

6.	With respect to claim 12, Van de Ven teaches a diode (124).

7.	With respect to claim 13, Van de Ven teaches a lens (66).

8.	With respect to claim 14, Van de Ven teaches an LED lighting device comprising:
	at least one LED circuit having at least two LEDs (122, 123), an LED of the at least two LEDs being configured to emit light of a different color temperature (see para 0011) or wavelength than at least one other LED of the at least two LEDs; and

	a bridge rectifier (RECT) configured to provide rectified AC voltage and current to the at least one LED circuit.
	Wherein the at least one LED circuit and the sensor are integrated into the LED lighting device (the apparatus of Van de Ven is an IC circuit), and
	wherein the LED lighting device is driven with the bridge rectifier is driven with an AC voltage source (AC input) (see para 0075).

9.	With respect to claim 15, Van de Ven teaches a switch (DIM is a switch) configured to dim at least one of the LEDs the LED of the at least two LEDs capable of emitting light of the different color temperature or wavelength (see para 0075, and 0079, dimmer switch).

10.	With respect to claim 18, Van de Ven teaches an LED of the at least two LEDs can be dimmed to control a color temperature of light emitted from the LED lighting device (see para 0068).

11.	With respect to claim 19, Van de Ven teaches a voltage delivered to an LED of the at least two LEDs is reduced to control a color temperature of light emitted from the LED lighting device (the dimmer reduces voltage to LEDs to change color temperature, operation of a dimmer, see para 0050, 0052).

12.	With respect to claim 20, Van de Ven teaches a current delivered to an LED of the at least two LEDs is reduced to control a color temperature of light emitted from the LED lighting device (see para 0050, 0052, the dimmer controls current to LEDs to change color temperature).

13.	With respect to claim 22, Van de Ven teaches the switch is configured to turn on and turn off the LED that emits light of different color temperature (understood in the art that dimmer switch controls turn ON/OFF of light, see para 0050, 0052, the dimmer controls current to LEDs to change color temperature).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

15.	Claims 1, 2 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vos (US 2012/0001558) in view of Coushaine et al. (US 2009/0109677).

16.	With respect to claim 1, Vos teaches an LED lighting device comprising: 

	a switch connected (20) to the at least one LED circuit and configured to dim at least one of the LEDs the LED of the at least two LEDs that are is configured to emit light of the different color temperature (see para 14 and 28, different color) or wavelength to enable user selection of different color temperatures or wavelengths of light to be emitted by the at least one LED circuit, circuit; and
	a bridge rectifier configured to provide rectified AC voltage (19) and current to the at least one LED circuit,
	wherein the at least one LED circuit and the switch are integrated into the LED lighting device (Vos design is with IC circuit),
	wherein the LED lighting device is driven with bridge rectifier (18) is driven with an AC mains voltage source.
Vos does not specifically disclose the at least one LED circuit is enclosed in a water-resistant housing.  Figure 12 of Coushaine discloses a LED circuit enclosed in a water-resistant housing (para 13)].  It would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to incorporate the features of Coushaine into the device of Vos, to prevent shorting the LEDs by minimizing the risk of moisture or dust contamination as implied by Coushaine.



18.	With respect to claim 21, Vos in view of Coushaine teaches the switch is configured to turn on and turn off the LED that emits light of different color temperature (see para 0027, 0028 of Vos, operation of dimmer switch).

19.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vos (US 2012/0001558) in view of Coushaine et al. (US 2009/0109677) as applied to claim 1 above, and further in view of Chapman et al. (US 2011/0183368).

20.	With respect to claim 3, the apparatus of Vos in view of Coushaine does not specifically teaches the at least one LED circuit is configured to provide illumination intensity and color over a biological cycle of a plant.  Chapman teaches an LED lighting system for the purpose of providing light for biological cycle of plant (see abstract, providing natural light for plant).  It would have been obvious to one of ordinary skill of art at the effective filing date of the claimed invention to have designed the LED lighting apparatus of Vos in view of Coushaine to provide LED natural lighting with biological cycle as taught by Chapman since LED light is more reliable and cheaper to operate than conventional lighting system.  

Claims are rejected again for the purpose of rejecting dependent claims.

21.	Claims 1, 2, 5, 7, 10, 16 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van de Ven (US 2013/0002167) in view of Coushaine et al. (US 2009/0109677).

22.	With respect to claims 1 and 16, Van De Ven teaches an LED lighting system comprising:
at least one LED circuit having at least two LEDs (122, 123), wherein an LED of the at least two LEDs is capable of emitting light of a different color or wavelength than at least one other LED of the at least two LEDs (see para 0011, color and wavelength);
wherein a color of light emitted by the at least one LED circuit is controlled by a physical switch (DIM, dimmer is dial physical switch) integrated in a package (the apparatus of Van de Ven is considered a system in a package) that includes the at least controlled by an end user, and the color being produced by at least one of the at least two LEDs; wherein the LED lighting system is driven with an AC mains voltage source (voltage into RECT is AC main voltage).
Van de Ven does not specifically disclose the at least one LED circuit is enclosed in a water-resistant housing.  Figure 12 of Coushaine discloses a LED circuit enclosed in a water-resistant housing (para 13).  It would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to incorporate the features of Coushaine into the device of Van de Ven, to prevent shorting the LEDs by minimizing the risk of moisture or dust contamination as implied by Coushaine.



23.    With respect to claim 2, it is inherent that the apparatus of Van de Ven in view of Coushaine that pressurized water sprays can be used on the apparatus in that the apparatus of water-resistant (see para 0013 of Coushaine).

24.	With respect to claim 5, Van de Ven teaches the at least one LED circuit is configured to provide power factor correction (see figure 6, PFC).

25.	With respect to claim 7, Van de Ven in view of Coushaine teaches a sensor (125), wherein the at least one LED circuit changes color temperature in response data received from the sensor (see para 0076).

26.	With respect to claim 10, Van de Ven does not specifically disclose the at least one LED circuit is enclosed in a water-resistant housing.  Figure 12 of Coushaine discloses a LED circuit enclosed in a water-resistant housing (para 0013). Boone teaches an LED circuit is enclosed in a water-resistant housing (1010, see para 0125).
It would have been obvious to one of ordinary skill of art at the effective filing date to have the LED circuit of Van de Ven enclosed in a water resistant housing as taught by Boone for the purpose of preventing water-damaged.

.

28.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van de Ven (US 2013/0002167) in view of Coushaine et al. (US 2009/0109677) as applied to claim 1 above, and further in view of Chapman et al. (US 2011/0183368).

29.	With respect to claim 3, the apparatus of Van de Ven in view of Coushaine does not specifically teaches the at least one LED circuit is configured to provide illumination intensity and color over a biological cycle of a plant.  Chapman teaches an LED lighting system for the purpose of providing light for biological cycle of plant (see abstract, LED lighting provide lighting for plants).  It would have been obvious to one of ordinary skill of art at the effective filing date of the claimed invention to have designed the lighting apparatus of Van de Ven in view of Coushaine to provide lighting with biological cycle as taught by Chapman since LED lighting is cheaper to operate overtime and more reliable than conventional lighting system.  

30.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van de Ven (US 2013/0002167) in view of Coushaine et al. (US 2009/0109677) as applied to claim 1 above, and further in view of Shteynberg et al. (US 2011/0309759).

. 

32.	Claims 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van de Ven (US 2013/0002167) in view of Nuhfer et al. (US 2011/0080110).

33.	With respect to claim 11, Van de Ven does not specifically disclose communication circuit. Figure 2 of Nuhfer disclose a communication circuit (180) coupled to a lighting apparatus for the purpose of providing control data to the lighting system.  It would have been obvious to one of ordinary skill of art at the effective filing date to have used a communication circuit coupled to the apparatus of Van de Ven as taught by Nuhfer for the purpose of controlling the lighting system. 

35.	With respect to claim 17, Van de Ven does not specifically disclose communication circuit. Figure 2 of Nuhfer disclose a communication circuit (180) coupled to a lighting apparatus for the purpose of providing control data to the lighting system.  It would have been obvious to one of ordinary skill of art at the effective filing 
 
Response to Arguments

36.	Applicant’s arguments with respect to claim(s) 1-5 and 7-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DON P LE/Primary Examiner, Art Unit 2844